Citation Nr: 1133561	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran, whose death occurred in May 2008, served on active duty from March 1966 to December 1969.  The appellant in this matter is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, denying the appellant's claim for service connection for the cause of the Veteran's death.

Pursuant to her request, the appellant was afforded a hearing before the Board, sitting at the RO, in July 2009.  A transcript of that proceeding is of record.  At that hearing, the appellant submitted additional documentary evidence along with a written waiver for initial RO review of that evidence and any additional evidence submitted within 30 days of the hearing.  No additional evidence was received by the Board within the 30-day period allotted.

The appellant's claim was previously before the Board and remanded in January 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On a July 2011 substantive appeal, the appellant requested a Board hearing at the RO.  The Board notes that the appellant was already afforded a Board hearing before the undersigned in July 2009.  Nevertheless, it appears from the appellant's written statements that she has additional testimony to offer regarding the Veteran's service.  As such, the Board finds that it is appropriate to afford her this hearing.
The Board also notes that the undersigned is scheduled to conduct hearings at the Huntington RO during the week of April 2 through April 6, 2012.  To the extent possible, the RO is requested to schedule the appellant's hearing during that week.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the RO.  To the extent possible, the RO should schedule the appellant's hearing during the week of April 2 through April 6, 2012, when the undersigned is scheduled to be conducting hearings at the Huntington RO.  A copy of the notice letter sent to the appellant and her representative about this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

